Case 1:20-cv-00821-LMB-JFA Document 20-1 Filed 07/26/20 Page 1 of 1 PageID# 263




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


 CHRISTIAN ALBERTO SANTOS GARCIA,
 et al.,

                Plaintiffs,

        v.
                                                     Case No. 1:20-cv-00821 (LMB/JFA)
 CHAD F. WOLF, in his official capacity as
 Acting Secretary, U.S. Department of
 Homeland Security, et al.,

                Defendants.


                           [PROPOSED] ORDER DENYING
                      DEFENDANTS’ REQUEST TO TRANSFER CASE

        For the reasons stated in Plaintiffs’ Response to Defendants’ Notice of Related Case and

 Request to Transfer Case, this Court finds that the ends of judicial efficiency would not be

 advanced by transferring this case to the District Judge who oversaw the litigation in Touré v.

 Hott, Civ. No. 1:20-cv-395 (E.D. Va.). Defendants’ request (Dkt. #16) is denied for lack of good

 cause shown.




        It is SO ORDERED.



        __________________________, J.                Date: ______________
        United States District Judge
